    Case 4:16-cr-00408 Document 434 Filed on 01/07/20 in TXSD Page 1 of 1



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

UNITED STATES OF AMERICA                    §
                                            §
            V.                              § CASE NO. 4:16-CR-408
                                            §
SCOTT RUSSELL SIECK,                        §
    Defendant                               §

                                        ORDER

      CAME ON THIS DAY and the court having before it Counsel’s unopposed motion

to withdraw and having considered it,

      It is ORDERED that Charley A. Davidson and the firm of Hanszen Laporte shall be

permitted to immediately withdraw as counsel for Scott Russell Sieck.


      DONE in Houston, Texas this ______ day of January 2020.



                                        HONORABLE VANESSA D. GILMORE
